And now, May 26th, the opinion of the court was delivered by
Burnside, J.
— The only question worthy of consideration in this case is, whether William M. Keys is a competent witness. Keys & *460McCormick were grocers in Baltimore; Keys became insolvent, and was discharged as an insolvent debtor in the state of Maryland. By the insolvent laws of that state, a person there legally discharged, holds after-acquired property from his creditors, unless he obtains it by descent, gift, devise, bequest, or in course of distribution. Pollet v. Parmer, 2 Harr. & Johns. 61. The Maryland insolvent act partakes of the character of a bankrupt law, but is not as favourable to the' debtor as a general bankrupt act. The law was early held in England, that no release could make the bankrupt a witness to his own act of bankruptcy, 2 Strange, 132. A bankrupt who has obtained his certificate, is not a competent witness to prove the debt of the petitioning creditor, 2 H. Bl. 279; nor is a bankrupt a competent witness to increase the divisible fund in an action by his assignees, unless he has obtained his certificate, and released the surplus and proportional allowance; for otherwise his interest is obvious, 2 Starkie, tit. Bankrupt, 211.
Here the insolvent was a party to the action, and was the only material witness to charge the defendant below -with goods sold to his son. There was no writing on the part of Jacob Bittinger; no assumption by parol proved, by any person but Keys. To affirm this judgment, would be establishing a precedent more injurious to the community than Steel v. Phoenix Insurance Company, which had introduced so much injustice into our courts, supported by the basest of all crimes, wilful and corrupt perjury.
Wolf v. Fink, 1 Barr, 435, settles this case. It is there held that a certified bankrupt who had not a particle of interest in the event of the suit, but who, at the impetration of the writ, was a party to the action, is ilot a competent witness.
In the case before us, I think Keys had an interest in increasing the fund, winch must be settled by his assignee with McCormick his co-partner. We do not think an interest necessary in a case like the present. Every consideration of policy renders Keys, who was a party to the record, an incompetent witness.
The judgment is reversed, and a venire de novo awarded.